BB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\o oo. ~l ON wn

 

 

Case 2:20-cr-00023-KJM Document 7 Filed 01/24/20 Page 1of5

 

 

 

McGREGOR W. SCOTT
United States Attorney F | [ E D
AARON D. PENNEKAMP
Assistant United States Attorney
501 I Street, Suite 10-100 JAN 2 4 2020
Sacramento, CA 95814
Telephone: (916) 554-2700 | EASTERN DISTRICT OF CALIFORNIA
Facsimile: (916) 554-2900 By <<
: DEPUTY CLERI
Attomeys for Plaintiff ; OS
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
e20-CR-023-KM --

UNITED STATES OF AMERICA, CASE NO.

Plaintiff, 18 U.S.C. § 922(g)(1) — Felon in Possession of a

Firearm; 18 U.S.C. § 924(d)(1) and 28 U.S.C. §
V. 2461(c) — Criminal Forfeiture

LAWRENCE MACKEN,

Defendant.

INDICTMENT
The Grand Jury charges: TH A T
LAWRENCE MACKEN,

defendant herein, on or about December 12, 2019, in the County of San Joaquin, State and Eastern

District of California, knowing that he had been convicted of a crime punishable by a term of
imprisonment exceeding one year, specifically:

(1) Taking a Vehicle without the Owner’s Consent/Vehicle Theft, in violation of California
Vehicle Code § 10851(a), on or about November 13, 1996, in San Joaquin County,
California;

(2) Felon in Possession of a Firearm, in violation of California Penal Code § 12021(a)(1), on
or about August 6, 1997, in San Joaquin County, California;

(3) Taking a Vehicle without the Owner’s Consent/Vehicle Theft, in violation of California
Vehicle Code § 10851(a), on or about August 6, 1997, in San Joaquin County, California;

(4) Possessing Ephedrine with Intent to Manufacture Methamphetamine, in violation of
California Health and Safety Code § 11383(c), onor about January 21, 1999, in San

INDICTMENT . 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00023-KJM Document 7 Filed 01/24/20 Page 2 of 5

Joaquin County, California;

(5) Making/Passing a Fictitious Check, in violation of California Penal Code § 476, on or
about June 28, 2001, in San Joaquin County, California;

(6) Assault by a Prisoner with Great Bodily Injury, in violation of California Penal Code §
4501, on or about October 23, 2002, in San Joaquin County, California;

(7) Manufacturing Counterfeit Currency, in violation of 18 U.S.C. § 471, on or about October
28, 2010, in the Eastern District of Washington;

(8) Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1), on or about
"October 28, 2010, in the Eastern District of Washington;

(9) First Degree Robbery, in violation of Wash. Rev. Code § 9A.56.200(2), on or about
December 8, 2010, in Adams County, Washington; and

(10) Assault with a Deadly Weapon, not a Firearm, with Great Bodily Injury, in violation of
California Penal Code § 245(a)(1), on or about April 15, 2013, in Placer County,
California,
did knowingly possess a firearm, specifically, a Bersa Firestorm .380 semi-automatic handgun with
serial number G01363, in and affecting commerce, in that said firearm had previously been transported
in interstate and foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).
FORFEITURE ALLEGATION: [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) — Criminal Forfeiture]
1. Upon conviction of the offense alleged in this Indictment, defendant LAWRENCE
MACKEN shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d)(1)
and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in
the knowing commission of the offense.
2. If any property subject to forfeiture, as a result of the offense alleged in this Indictment,
for which defendant is convicted:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without

difficulty; -

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00023-KJM Document 7 Filed 01/24/20 Page 3 of 5

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c), as
incorporated by Title 21, United States Code, Section 853(p), to seek forfeiture of any other property of

defendant, up to the value of the property subject to forfeiture.

 

 

A TRUE BILL.
/s/ Signature on file wW/AUSA
FOREPERSON

McGREGOR W. SCOTT

United States Attorney

INDICTMENT

 
Case 2:20-cr-00023-KJM Document 7 Filed 01/24/20 Page 4 of5

ee a2 0-CR-023- ayy

 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

vs.

LAWRENCE MACKEN

 

INDICTMENT

VIOLATION(S): 18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm;
18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) — Criminal Forfeiture

 

Atrue bil /s/ Signature on file w/AUSA
SSS SS"Foreman.
Filedin opencourt this __ 24 ee day
of JARUACLY AD. 20 2©
So oP etn = ==

 

 

 

GPO 863 525
Case 2:20-cr-00023-KJM Document 7 Filed 01/24/20 Page 5of5

220-CR-023-KIM

United States v. Lawrence Macken
Penalties for Indictment

Defendants

LAWRENCE MACKEN

COUNT 1:

VIOLATION: 18 U.S.C. § 922(g) - Felon in possession of firearm
PENALTIES: Not more than 120 months,

Not more than $250,000 fine or both
A three-year term of Supervised Release

SPECIAL ASSESSMENT: $100 (mandatory on each count)

FORFEITURE ALLEGATION:

VIOLATION: 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) - Criminal Forfeiture

PENALTIES: As stated in the charging document

~

me
